—Judgment, Court of Claims (Albert Blinder, J.), entered on or about October 6, 1994, dismissing the claim, unanimously affirmed, without costs.
Like the Court of Claims, our review of the relevant former provisions of 19 NYCRR parts 209-216 governing boxing matches leads us to conclude that there was no duty upon an inspector of the State Athletic Commission to inspect physically a boxing glove upon a boxer suiting up to ensure that it was free from concealed tampering. Our review of the facts also shows no basis for finding a special relationship (see, Flor*274ence v Goldberg, 44 NY2d 189, 195-196) between inspectors or any other State agents and a boxer which would have created such a duty. We have examined the claimants’ remaining contentions and find them to be without merit. Concur— Wallach, J. P., Nardelli, Williams and Mazzarelli, JJ. [See, 162 Misc 2d 770.]